     CASE 0:19-cr-00325-MJD-TNL Document 46 Filed 07/23/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    ORDER
                                      Criminal File No. 19-325 (MJD/TNL)

(1) BRIAN MARQUEZ WILLIAMS,

                   Defendant.

Harry Jacobs, Assistant United States Attorney, Counsel for Plaintiff.

Bobby Joe Champion, Champion Law, Counsel for Defendant.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Tony N. Leung filed May 13,

2020. Defendant Brian Marquez Williams filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Leung filed May 13, 2020. The Court amends the Report and Recommendation


                                        1
     CASE 0:19-cr-00325-MJD-TNL Document 46 Filed 07/23/20 Page 2 of 2




as follows: on page nine, in the sixth line of the last paragraph, the number

“19.22.43” is replaced with “19.18.06.”

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Tony N. Leung filed May 13, 2020 [Docket No. 37].

      2. Defendant’s Motion for Suppression of Unlawful Search [Docket
         No. 21] is DENIED.



Dated: July 23, 2020                  s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                          2
